Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
The claims broadly embrace pyridyl-formamidines which have a fungicidal activity, and methods of controlling phytopathogenic fungi comprising applying effective amounts of the claimed compounds to plants/locus of phytopathogenic fungi (e.g. soil), necessitating structure/function relationships.
The specification discloses that in these compounds the A group can be substituted with groups such as halogens, C1-C12 alkyl groups, C1-C12 haloalkyl groups, hydroxyl groups, etc. The specification is silent however these groups being able to be substituted with any possible known or unknown substituent as is now instantly claimed in claims 1-2, 5.
However, the specification fails to disclose any additional substituents for A. Thus, it is clear that Applicants' description of structure and activity regarding the genus of pyridyl-formamidine compounds with fungicidal activity is based in large part on conjecture. The entire scope of compounds that are now claimed in claims 1-2 and 5, having the ability to serve as fungicides were not known in the prior art at the time of the instant invention by Applicants, and include phenyl-formamidine compounds yet to be discovered. 
As the specification fails to describe the structure and activity for the genus of substituents that are claimed for A, the disclosed few substituents disclosed in the specification and claim 19 do not constitute a substantial portion of applicant’s claimed genus of pyridyl-formamidine compounds. 
Applicant's attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible substituents on A as is now instantly claimed since they are not limited at all in scope and read on a unlimited scope of compounds which have yet to even be discovered or made. E.g. an alkyl substituent having 10^23 CH2 groups now reads on applicant’s claims. The specification merely discloses the structure of a few substituents, e.g. C1-C12 alkyl, etc., previously described in the prior art. Thus, Applicants have failed to demonstrate possession of the numerous possible substituents at A as are now instantly claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed few substituents in the specification and claim 19 for example, do not constitute an adequate description to demonstrate possession of the numerous undefined substituents of any type that are now claimed for A. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible substituents which are instantly claimed as they have no definition and no scope has been disclosed, e.g. it reads on anything and includes carbon chains etc. having an unlimited number of atoms, e.g. 10^64 CH2 groups. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for the substituents which are expressly disclosed in the specification and claim 19 for example.
Therefore, the breadth of the claims as reading on an infinite scope of compounds wherein the substituents on A can be anything, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the innumerable possible infinitely substituted pyridyl-formamidines as is instantly claimed, at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/088103 (‘103) and further in view of Charles et al. (WO2000/046184, from IDS), Vazzola et al. (WO2013136275), and Patani et al. (Chem. Rev., 1996, 96(8), 3147-3176).
Applicant’s claim:
--pyridyl formamidines having general formula (I) which is defined in the claims, compositions comprising these compounds and methods of using these compounds to control fungal pathogens in agricultural crops.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-4 and 19, ‘103 teaches compound 253 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 which is very structurally similar to the instantly claimed compound 3
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and is a known bioisostere as it only differs from applicant’s compound 3 in that it contains and O instead of the instantly claimed S that is alpha to the nitrogen of the pyridine ring, and specifically teaches wherein the instantly claimed R is A-(C1-C6 alkyl)-, and substituent on the A phenyl ring is C1 haloalkyl group (which reads on new claim 19) (See entire document; Table 1, entry 253 pg. 29; pg. 2, ln. 6-pg. 3, ln. 33; claims). 
Regarding claim 5, ‘103 teaches wherein their compounds can be in the form of a salt obtained by the addition of an inorganic/mineral acid, e.g. HCl or and organic acid, e.g. tartaric acid and geometric isomers thereof (e.g. mixtures of non-separated geometric isomers) (See entire document; abstract; Table 1, entry 253; Pg. 2, ln. 34-pg. 3, ln. 9).
Regarding claims 6-7, ‘103 teaches wherein their composition can be in the form of an emulsifiable concentrate with solid carriers or solvent/liquid carriers/diluents including the claimed DMSO/dimethyl sulfoxide, and wherein ratios of active to adjuvants (including solvents) are from 0.005:99.995 to 95:5 which reads on the claimed amount of solvent ranging from 2-60% by weight of the total weight of the composition (See entire document; pg. 10, ln. 14-pg. 11, ln. 21).
Regarding claim 8, ‘103 teaches wherein the composition can further comprise one or more surfactants, specifically the instantly claimed alkylarylsulfonates (see pg. 10, ln. 26-30). 
Regarding claim 9-10 and 20, ‘103 teaches wherein the composition can comprise additional active agents, specifically fungicides which can form synergistic combinations (further excellent effect), more specifically tebuconazole, tetraconazole, azoxystrobin, fenpropimorph, kresoxim-methyl, trifloxystrobin, picoxystrobin, dimoxystrobin, etc. (See pg. 11, ln. 30-pg. 13, ln. 16, inclusive; pg. 13, ln. 17-pg. 14, ln. 31).
Regarding claims 11-13, 15-16, 18 ‘103 teaches methods of using/applying effective and not phytotoxic amounts of the compounds and compositions comprising their known related bioisosteric compounds to those instantly claimed as fungicides for controlling phytopathogenic fungi in agricultural crops specifically for controlling rust diseases of cereals (wheat, barley, etc.) (e.g. ascomycete infections) which are known to be caused by the claimed Puccinia recondita, powdery mildew of cereals, e.g. Erysiphe graminis (misspelled as Erisiphae Graminis in the specification), apple scab in apples known to be caused by the claimed V. inaequalis, powdery mildew of cucurbits/cucumbers which is known to be caused by the claimed S. fuliginea, grape downy mildew on vines/grapes which is known to be caused by the claimed P. viticola, tomato diseases including late blight known to be caused by P. infestans, etc. (See entire document; pg. 9, ln. 25-pg. 10, ln.13).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-20, ‘103 does not teach any examples of the instantly claimed compounds. ‘103 only teaches bioisosteric and very closely related/structurally very similar compounds which have an O atom in place of the instantly claimed S atom. However, it would have been obvious to replace the O atom for the instantly claimed S atom, and this deficiency in ‘103 is addressed by Charles, Vazzola, and Patani. 
	Charles teaches fungicidal compounds wherein the instantly claimed S atom is present and is in the claimed para position on the ring to the amidine group (abstract; table 1). However, in these compounds the instantly claimed pyridine ring is a phenyl ring, e.g. table 1, compound 3  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (see Table 1; abstract) Charles further teaches that the same compound with an oxygen in place of the S is also fungicidal see compound 11 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. Charles also teaches wherein their structurally similar compounds/bioisosteric compounds can be in the form of the claimed geometric isomer(s) e.g. mixtures and separated geometric isomers/optical isomers (See pg. 9, ln. 33-34) are useful for controlling the same fungal pests instantly claimed (e.g. cereal powdery mildew/E. graminis on cereals (See pg 63, both compound 3 and 11 have activity against E. graminis, e.g. exhibit moderate to total control), wheat brown rust/P. recondita on cereals/wheat, V. inaequalis/apple scab on apples, etc.) (see pg. 10, ln. 1-11) in the same compositions, e.g. emulsifiable concentrates (see pg. 12, ln. 12-14; pg . 11, ln. 29-32) with liquid carriers/solvents and surfactants, e.g. alkylbenzenesulfonates and alkylarylsulfonates (see pg. 10, ln. 17-18; pg. 11, ln. 2-3) and additional active agents as is instantly claimed, e.g. fungicides, insecticides, etc. (See pg. 10, ln. 23-27).
	Vazzola teaches other structurally similar fungicidal phenyl amidine compounds to the instantly claimed pyridiyl amidine compounds of formula (I), and wherein these compounds can be combined with additional fungicides, e.g. compound 1 in Vazzola
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, specifically in combinations with the instantly claimed/preferred tebuconazole, tetraconazole, carboxin, kresoxim-methyl, azoxystrobin, dimoxystrobin, etc. and discloses specific combinations of compound 1 which is similar to the instantly claimed compounds as can be seen from the core structure with tetraconazole, tebuconazole, carboxin, etc. which are very similar to the instantly claimed combinations comprising the same secondary actives and which are applied in effective amounts to control the same phytopathogenic fungi in agricultural crops (see abstract; pg. 3, ln. 2-pg.5, table 1 pg. 6, ln. 2-pg. 10, ln. 13; see pg. 12, ln. 2-pg. 13, ln. 14; pg. 17, ln. 24-pg. 18, ln. 15). Vazzola further teaches that these structurally similar compounds are useful for controlling the same fungal pathogens instantly claimed in the same crop species instantly claimed (see pg. 12, ln. 2-pg. 13, ln. 14). Vazzola also further teaches wherein their structurally similar compounds can be formulated into compositions, with the appropriate solvents, e.g. emulsifiable concentrates based on alkyl carbonates which includes the claimed propylene carbonate, alkyl esters of adipic acid, alkyl esters of glutaric acid, alkyl esters of succinic acid, dimethyl sulfoxide, etc. (See pg. 14, ln. 5-25; pg. 15, ln. 3-18). Vazzola further teaches wherein the composition can comprise surfactants, specifically sodium, potassium, or calcium alkylarylsulfonates (see pg. 15, ln. 19-28). 
	Patani teaches that divalent S atoms are known biosisosteric replacements for a divalent O atom and vice versa, and that phenyl rings are known bioisosteres of pyridine rings (See B. 2, divalent replacements involving two single bonds starting on pg. 3155-3156; Figure 23; pg. 3158, Ring Equivalents section).
	Regarding claims 14 and 17, ‘103 does not teach wherein the compounds are useful for controlling phytopathogenic bacteria and viruses, specifically Xanthomonas spp., etc. However, this deficiency in ‘103 is addressed by Vazzola.
	Vazzola teaches that their structurally very similar compounds as is discussed above, which are also known to be useful for controlling phytopathogenic bacteria and viruses, specifically the instantly claimed Xanthomonas spp., Pseudomonas spp., tobacco mosaic virus, and Erwinia amylovora (See pg. 13, ln. 15-19).
	
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to substitute the O atom of ‘103 for the instantly claimed S atom in order to form the instantly claimed fungicidal compounds because structurally similar bioisosteric amidine compounds which were also known to be fungicidal and which had the claimed S atom in the same position to the amidine group as instantly claimed were already known in the art as is taught by Charles. Additionally, Vazzola teaches that other closely related amidine compounds having the claimed S atom in the claimed positions were also known to be fungicidal against the same fungi instantly claimed and also exhibited antiviral and antibacterial activity against the claimed Xanthomonas, Pseudomonas, Eriwinia amylovora, and tobacco mosaic virus. Thus, one of ordinary skill in the art would be motivated to make this substitution in the compounds of ‘103 in effort to form additional compounds with antifungal activity against the claimed phytopathogenic fungi and additional combinations of actives for use in controlling these fungi because new treatments agricultural phytopathogenic fungi, etc. are always needed as the fungi and pathogens will develop resistance over time to various treatments/control agents. One of ordinary skill in the art would also have a reasonable expectation of success that the claimed compounds would exhibit similar biological activities (e.g. antifungal, antiviral and antibacterial) to those disclosed in ‘103, Vazzola, and Charles, specifically towards the claimed fungi, viruses, and bacteria because it is known, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  “Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.” In rePayne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
It also would have been obvious to formulate the compounds instantly claimed with the claimed preferred fungicidal agents and the claimed adjuvants/compositions because these same secondary agents that are instantly claimed and preferred, e.g. tebuconazole, were already known to be preferred secondary agents which were useful in combinations with the structurally similar amidine compounds when formulated with the same solvents, surfactants that are instantly claimed as emulsifiable concentrates as is instantly claimed.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have not overcome all of the previous grounds of rejection under 112. Specifically, applicant’s amendments to 1, 2, 5 still do not have not written description support for any and all substituents of any type on A as is instantly claimed (e.g. this reads on an unlimited scope of substituents on A, e.g. an alkyl group with 10^23 carbon atoms reads on the claimed groups), and as such the written description rejection of record is maintained in this office action. However, applicant’s amendments to claims 10, 11-14, 16-17 have overcome the previous 112 and 101 rejections and these rejections are withdrawn.
 	Regarding the 103 rejections the examiner has reviewed and fully considered applicant’s response and arguments. However, these arguments were not persuasive at this time. Specifically, applicants argue that they have unexpected results and point to the results comparing several compounds having an O atom where the instantly claimed S atom is. The examiner respectfully points out that whether or not applicants have improved fungicidal activity over the compounds having an O atom, the claims are to the compounds themselves and to methods of using these compounds/compositions as fungicides and this would have been obvious based on the combined teachings of the prior art because ‘103 teaches compound 253 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 which is very structurally similar to the instantly claimed compound 3
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and is a known bioisostere as it only differs from applicant’s compound 3 in that it contains and O instead of the instantly claimed S that is alpha to the nitrogen of the pyridine ring, and specifically teaches wherein the instantly claimed R is A-(C1-C6 alkyl)-, and substituent on the A phenyl ring is C1 haloalkyl group (which reads on new claim 19) and it would have been obvious to substitute the O atom of ‘103 for the instantly claimed S atom because Charles teaches structurally similar fungicidal compounds wherein the instantly claimed S atom is present and is in the claimed para position on the ring to the amidine group (abstract; table 1). However, in these compounds the instantly claimed pyridine ring is a phenyl ring, e.g. table 1, compound 3  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (see Table 1; abstract) Charles further teaches that the same compound with an oxygen in place of the S is also fungicidal see compound 11 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, and Vazzola teaches other structurally similar fungicidal phenyl amidine compounds to the instantly claimed pyridiyl amidine compounds of formula (I), and wherein these compounds can be combined with additional fungicides, e.g. compound 1 in Vazzola
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 	and Patani teaches that divalent S atoms are known biosisosteric replacements for a divalent O atom and vice versa, and that phenyl rings are known bioisosteres of pyridine rings (See B. 2, divalent replacements involving two single bonds starting on pg. 3155-3156; Figure 23; pg. 3158, Ring Equivalents section). It would have been obvious to one of ordinary skill in the art to substitute the O atom of ‘103 for the instantly claimed S atom in order to form the instantly claimed fungicidal compounds because structurally similar bioisosteric amidine compounds which were also known to be fungicidal and which had the claimed S atom in the same position to the amidine group as instantly claimed were already known in the art as is taught by Charles. Additionally, Vazzola teaches that other closely related amidine compounds having the claimed S atom in the claimed positions were also known to be fungicidal against the same fungi instantly claimed and also exhibited antiviral and antibacterial activity against the claimed Xanthomonas, Pseudomonas, Eriwinia amylovora, and tobacco mosaic virus. Thus, one of ordinary skill in the art would be motivated to make this substitution in the compounds of ‘103 in effort to form additional compounds with antifungal activity against the claimed phytopathogenic fungi and additional combinations of actives for use in controlling these fungi because new treatments agricultural phytopathogenic fungi, etc. are always needed as the fungi and pathogens will develop resistance over time to various treatments/control agents. One of ordinary skill in the art would also have a reasonable expectation of success that the claimed compounds would exhibit similar biological activities (e.g. antifungal, antiviral and antibacterial) to those disclosed in ‘103, Vazzola, and Charles, specifically towards the claimed fungi, viruses, and bacteria because it is known, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  “Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.” In rePayne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
 	Applicant’s then argue that Charles teaches that compounds having the S atom are less active and it would not be obvious to make this substitution. The examiner respectfully disagrees because the prior art is art for all it teaches even unpreferred embodiments, as such it was known to exchange S atoms for O atoms in fungicides in order to form additional compounds having fungicidal activity which is exactly what applicants have done in the instant case. The finding that the compounds are more effective does not necessarily make the claimed compounds, methods, etc. patentable where the compounds and the methods of using these compounds as fungicides would have been obvious in light of the combined prior art teachings as are discussed above.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
Declaration under 1.132
Marilena Gusmeroli provided a declaration under 1.132, filed 02/21/22. The Declaration meets the formal requirements. In the most relevant part, the Declaration presents results of combinations of applicant’s compound 3 compared to a comparison compound CR3 which has an O atom in the place of the instantly claimed S atom. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
The relevant criterion here is No. 5 whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness. The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. The data shows that a broader selection of applicant’s compounds are more effective when applied at 125 ppm and 30 ppm than the comparison compounds applied at 125 ppm and 30 ppm. However, the prior art already teaches that classical bioisosteres of the claimed compounds were known in the art to exhibit fungicidal activity and it would have been obvious to one of ordinary skill in the art already to form the claimed compounds when looking to the combined prior art because ‘103 teaches compound 253 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 which is very structurally similar to the instantly claimed compound 3
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and is a known bioisostere as it only differs from applicant’s compound 3 in that it contains and O instead of the instantly claimed S that is alpha to the nitrogen of the pyridine ring, and specifically teaches wherein the instantly claimed R is A-(C1-C6 alkyl)-, and substituent on the A phenyl ring is C1 haloalkyl group (which reads on new claim 19) and it would have been obvious to substitute the O atom of ‘103 for the instantly claimed S atom because Charles teaches structurally similar fungicidal compounds wherein the instantly claimed S atom is present and is in the claimed para position on the ring to the amidine group (abstract; table 1). However, in these compounds the instantly claimed pyridine ring is a phenyl ring, e.g. table 1, compound 3  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (see Table 1; abstract) Charles further teaches that the same compound with an oxygen in place of the S is also fungicidal see compound 11 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, and Vazzola teaches other structurally similar fungicidal phenyl amidine compounds to the instantly claimed pyridiyl amidine compounds of formula (I), and wherein these compounds can be combined with additional fungicides, e.g. compound 1 in Vazzola
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 	and Patani teaches that divalent S atoms are known biosisosteric replacements for a divalent O atom and vice versa, and that phenyl rings are known bioisosteres of pyridine rings (See B. 2, divalent replacements involving two single bonds starting on pg. 3155-3156; Figure 23; pg. 3158, Ring Equivalents section). It would have been obvious to one of ordinary skill in the art to substitute the O atom of ‘103 for the instantly claimed S atom in order to form the instantly claimed fungicidal compounds because structurally similar bioisosteric amidine compounds which were also known to be fungicidal and which had the claimed S atom in the same position to the amidine group as instantly claimed were already known in the art as is taught by Charles. Additionally, Vazzola teaches that other closely related amidine compounds having the claimed S atom in the claimed positions were also known to be fungicidal against the same fungi instantly claimed and also exhibited antiviral and antibacterial activity against the claimed Xanthomonas, Pseudomonas, Eriwinia amylovora, and tobacco mosaic virus. Thus, one of ordinary skill in the art would be motivated to make this substitution in the compounds of ‘103 in effort to form additional compounds with antifungal activity against the claimed phytopathogenic fungi and additional combinations of actives for use in controlling these fungi because new treatments agricultural phytopathogenic fungi, etc. are always needed as the fungi and pathogens will develop resistance over time to various treatments/control agents. One of ordinary skill in the art would also have a reasonable expectation of success that the claimed compounds would exhibit similar biological activities (e.g. antifungal, antiviral and antibacterial) to those disclosed in ‘103, Vazzola, and Charles, specifically towards the claimed fungi, viruses, and bacteria because it is known, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  “Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.” In rePayne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
Thus, the declaration and results from the specification do not overcome the prior art rejections presented above at this time because the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness. 
Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616